343 S.W.3d 769 (2011)
STATE of Missouri, Respondent,
v.
Warren E. FRAZIER, Appellant.
No. WD 72230.
Missouri Court of Appeals, Western District.
July 26, 2011.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang and John Winston Grantham, Jefferson City, MO, for respondent.
Before Division Two: THOMAS H. NEWTON, Presiding Judge, CYNTHIA L. MARTIN, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Warren Frazier was convicted after a jury trial of one count of murder in the first degree, Section 565.020 (RSMo 2000); and one count of armed criminal action, Section 571.015 (RSMo 2000). On appeal, Frazier contends that the circuit court erred in entering judgment against him because of insufficiency of the evidence. For reasons explained in a memorandum provided to the parties, we find no error and affirm the judgment of conviction. Rule 30.25(b).